Citation Nr: 1422923	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-46 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension (HTN), to include as secondary to a service-connected disability, for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 40 percent for intervertebral disc syndrome (IVDS), for accrued benefits purposes.  

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to August 1961.  He died in June 2010.  The appellant, his widow, was subsequently substituted as claimant pursuant to 38 U.S.C.A. § 5121A.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the reopening of the claim for service connection for HTN; denied entitlement to an increased disability rating for a low back disability; and denied entitlement to TDIU.  

In written contentions, received in February 2010, prior to his death, the Veteran and his attorney asserted that there was a clear and unmistakable error (CUE) in the July 2009 rating decision's denial of an increased disability rating for the low back disability and a TDIU due to its reliance on inaccurate facts in the December 2008 VA examination report.  As this assertion of CUE has not yet been addressed by the RO in the first instance, it is referred to the RO for initial adjudication.  

In November 2013 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  In an April 2007 decision, the Board denied the claim of service connection for HTN because it was not evident during service or until many years thereafter and was not shown to have been caused by any incident in service and was not related to any service-connected disability.  

2.  Evidence received since the April 2007 Board decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for HTN.  

3.  There is no objective evidence of incapacitating episodes of IVDS requiring bed rest prescribed by a physician having a total duration of at least 6 weeks at any time during the pendency of the appeal; nor is there evidence of unfavorable ankylosis of the thoracolumbar spine.

4.  The Veteran's service-connected disabilities did not preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for reopening a claim of service connection for HTN have not been met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2002); 38 C.F.R. § 3.156, 20.1100 (2013).  

2.  The criteria for a disability rating in excess of 40 percent for IVDS of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).  

3.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

In a claim to reopen, the VCAA notice requires information of what constitutes new and material evidence to reopen the claim and what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

November 2008 and November 2013 letters satisfied the duty to notify provisions.  These letters also notified the Veteran and appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  The letters also informed the Veteran and the appellant of the type of evidence necessary to reopen the claim of service connection, namely, new and material evidence, and why the claim was previously denied, as well as the evidence necessary to establish the claims for an increased disability rating and for a TDIU.  

The claims were subsequently readjudicated, most recently in a January 2014 supplemental statement of the case.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice with regard to these claims.  

The Veteran's service treatment records have been obtained, as well as VA and private treatment records.  Written statements from the Veteran are also of record.  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration.  

The Veteran was afforded a VA orthopedic examination in December 2008.  Although the VA examiner inaccurately reported the Veteran was employed at the time of the examination, the examination report is nonetheless based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, and the examination report is adequate to decide the claims for an increased disability rating for IVDS and for a TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Both the Veteran, in a December 2009 written statement, and later, his attorney, note that VA had not requested a medical opinion regarding an association between the Veteran's service-connected pain and his HTN and appear to suggest that VA should provide such.  However, with regard to claims to reopen, to the extent the claim is not reopened, a VA medical examination or medical opinion is not authorized.  38 C.F.R. § 3.159(c)(4)(iii).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

New and Material Evidence

The appellant is seeking to reopen the Veteran's claim of entitlement to service connection for HTN, to include as secondary to a service-connected disability.  

A Board decision, dated in April 2007, denied the claim for service connection for HTN on the bases that there was no evidence that it was first manifest in service or within one year of his discharge from service, and that there was no evidence that his HTN was etiologically linked to service, any incident therein or to any service-connected disability.  See generally, 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

The Veteran did not appeal the decision or file a motion for reconsideration under 38 U.S.C.A. § 7103 or revision for clear and unmistakable error under 38 U.S.C.A. § 7111.  Therefore, the April 2007 Board decision is final and binding based on the evidence then of record on the date it was stamped.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 7103(a), 7104(b); Hayslip v. Principi, 364 F.3d 1321, 1326 (Fed. Cir. 2004).  

In November 2008, the RO received the instant request to reopen the claim for service connection for HTN.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Rather, the Board must focus on whether the evidence, taken together with evidence of record, could at least trigger the duty to assist by providing a medical opinion.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the April 2007 Board decision included service treatment records which show no complaints, findings, treatment or diagnoses associated with HTN.  

VA examination reports and treatment records, as well as private treatment records were also of record at the time of the April 2007 Board decision.  These records first show elevated blood pressure values during a November 1989 VA examination.  A December 2005 VA examiner opined that, while there was episodic elevation of the Veteran's blood pressure with increased back pain, the elevation was not constant.  

The Veteran's written statements were also of record at the time of the Board decision.  In a February 2005 statement, the Veteran indicated that he believed that his service-connected back pain contributed to his heart attack in 1988 and elevated his blood pressure.   

The evidence associated with the claim file subsequent to the April 2007 Board decision includes the Veteran's written statement, received in December 2009, that he believed VA was ignoring the association between chronic pain and HTN.  He believed that evidence of the medications taken to control his HTN supported his belief of an etiological link.  

Evidence associated with the claim file subsequent to the April 2007 Board decision also includes a July 2008 VA treatment record noting that "according to the patient" his HTN was usually controlled with exacerbations due to pain.  

The additional evidence submitted since the Board's decision in April 2007 is cumulative of evidence already of record, namely the Veteran's belief that his service-connected back disability caused or aggravated his HTN.  However, as the Veteran is not shown to have had medical training or expertise, his opinion as a layperson is not competent to render an opinion on a complex medical matter such as whether his service-connected low back disability either caused or aggravated his HTN.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layman is generally not capable of opining on matters requiring medical knowledge).  

The new evidence does not relate to an unestablished fact necessary to substantiate the claim of service connection for HTN, specifically, competent evidence that the Veteran's service-connected low back disability either caused or aggravated his HTN, and as the lack of such evidence was the basis for the previous denial of the claim, this evidence is new, but not material under 38 C.F.R. § 3.156.  

Reopening the claim of service connection for HTN, to include as secondary to service-connected disability, is not warranted.  


Increased Disability Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

The appellant contends that the Veteran's service-connected IVDS warranted a higher evaluation because it had progressively worsened.  In his substantive appeal, received in December 2009, the Veteran noted that he was prescribed morphine for his low back pain.  

Prior to his death, the Veteran's low back IVDS was rated at 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, the rating criteria for intervertebral disc syndrome based on incapacitating episodes.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis; and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2012).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the only rating available in excess of 40 percent is a 60 percent disability rating which requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Disabilities of the spine are also rated based on limitation of motion under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the only ratings available in excess of a 40 percent rating are 50 and 100 percent ratings, both of which require evidence of ankylosis.  Specifically, unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  

The evidence of record does not show that the Veteran had incapacitating episodes of intervertebral disc syndrome at any time during the pendency of the claim.  In fact, the December 2008 VA examination report specifically noted that the Veteran had not had any incapacitating episodes of IVDS.  Nor do subsequent VA treatment records indicate any incapacitating episodes as defined by VA regulations.  Therefore a disability rating in excess of 40 percent under Diagnostic Code 5243 is not warranted.  

The December 2008 VA examination report showed, among other symptoms, indication of objective evidence of spasm, guarding, tenderness, weakness and pain with motion, and limitation of motion.  However, the same report specifically noted that there was no evidence of thoracolumbar ankylosis.  

VA treatment records did show objective findings of pain and that the Veteran was taking morphine and Percocet for back pain.  However, at no time during the pendency of the appeal is there evidence of ankylosis of the lumbar spine.  Accordingly, the Veteran did not meet the criteria for a rating in excess of 40 percent for his lumbar spine disability under the General Rating Formula For Diseases and Injuries of the lumbar spine.  

The Board has considered "staged" ratings, but concludes that the evidence does not show that the disability met the criteria for a higher rating at any time since the claim was filed.

The criteria for a disability rating in excess of 40 percent for the Veteran's IVDS have not been met or approximated at any time during the pendency of the appeal; there is no doubt to be resolved and an increased disability rating is not warranted.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The evidence shows that the Veteran's service-connected low back IVDS resulted in pain and limitation of motion; there was no evidence of any incapacitating episodes requiring bed rest at any time during the pendency of the appeal.  The rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule as it expressly considers limitation to range of motion of the lumbar spine with pain; thus, the assigned scheduler evaluation for the service-connected lumbar spine disability is adequate and referral for consideration of an extraschedular evaluation is not required.  Thun, supra.; 38 C.F.R. § 3.321(b)(1).  

TDIU

The appellant contends that the Veteran was entitled to TDIU benefits prior to his death.  In support of these contentions, her attorney notes that a VA examiner opined that the Veteran was totally and permanently disabled and unemployable because of his low back pain and left hip pain in March 2001.  The attorney has also noted that the VA examiner inaccurately stated that the Veteran was working full-time as a truck driver at the time of his December 2008 examination.  

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Veteran's January 2009 VA Form 21-8940 shows that he last worked at a service station he owned in 1990 and that before that he had worked as a truck driver.  The form further shows that he completed high school.  

The Veteran's service-connected disabilities were IVDS disability, rated at 40 percent; and gastroesophageal reflux disease, rated at 10 percent; for a combined rating of 50 percent.  

The Veteran did not meet the schedular criteria under 38 C.F.R. § 4.16(a) because he did not have a combined rating of 70 percent or more.  However, a TDIU can still be awarded if it is established by the evidence of record that service-connected disabilities had rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

Although a VA treating physician had indicated that the Veteran was totally and permanently disabled and unemployable in March 2001, the physician indicated it was as a result of his service-connected back pain and nonservice-connected left hip pain, a disability for which service connection has been denied.  Further, a December 2005 VA examiner noted that the Veteran stated that he still worked a few hours a week at his service station.  After examining the Veteran, the December 2005 VA examiner found that his functional capacity associated with his low back was very good and that he was not unemployable as a result of his service-connected disabilities.  The examiner opined that it was more likely that he was unemployable because of his severe heart condition, another nonservice-connected disability.  

The December 2008 VA examiner did inaccurately report that the Veteran was employed; however, this inaccuracy is irrelevant because the December 2008 did not provide any opinion regarding the Veteran's employability.  Accordingly, the error does not impact the disposition of the issue of entitlement to a TDIU as the Board has correctly noted that the Veteran was unemployed since 1990, as reflected in his January 2009 VA Form 21-8940.

The December 2008 examiner noted that the Veteran's low back disability would have significant effects on his usual occupation with problems with lifting and carrying, weakness, fatigue and pain.  The examiner found that his back disability would have no effect to moderate effect on usual daily activities, except for a severe effect on sports.  Further, he had not had any incapacitating episodes of IVDS and thoracolumbar flexion range of motion was measured to 70 degrees.  Finally, the examiner found no additional functional limitations despite pain, weakness and fatigue.  

VA treatment records further show no significant gastrointestinal or low back complaints during the pendency of the claim.  

The most probative evidence of record clearly demonstrates that the Veteran's service-connected disabilities, while contributing to his unemployability in combination with nonservice-connected disabilities, did not preclude all forms of substantially gainful employment at any time during the pendency of the appeal.  

The preponderance of the evidence is against a TDIU; there is no doubt to be resolved; entitlement to a TDIU, including referral for extraschedular consideration, is not warranted.  



ORDER

As new and material evidence has not been presented, the claim of service connection for HTN, to include as secondary to service-connected disability, is not reopened; the appeal is denied.  

Entitlement to a disability rating in excess of 40 percent for IVDS is denied.

Entitlement to TDIU is denied.  




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


